                  Case 1:17-cv-02987-JPO-KHP Document 463 Filed 06/09/21 Page 1 of 1


                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                      LLP
                                               ONE MANHATTAN WEST
                                                                                                     FIRM/AFFILIATE OFFICES
                                               NEW YORK, NY 10001                                              -----------
                                                           ________                                           BOSTON
                                                                                                             CHICAGO
                                                    TEL: (212) 735-3000                                      HOUSTON
                                                    FAX: (212) 735-2000                                    LOS ANGELES
                                                                                                            PALO ALTO
                                                      www.skadden.com                                    WASHINGTON, D.C.
  DIRECT DIAL                                                                                               WILMINGTON
                                                                                                               -----------
212-735-4132
                                                                                                              BEIJING
  DIRECT FAX
                                                                                                            BRUSSELS
917-777-4132                                                                                               FRANKFURT
  EMAIL ADDRESS                                                                                            HONG KONG
SUSAN.SALTZSTEIN@SKADDEN.COM                                                                                 LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                                                           SÃO PAULO
                                                        June 7, 2021                                          SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
      BY ECF                                                                                                 TORONTO


      Hon. Katharine H. Parker
       United States Magistrate Judge
      Southern District of New York
      500 Pearl Street                                                         6/9/2021
      New York, New York 10007

                   RE:    In re Lifetrade Litigation; 17-cv-02987 (JPO) (KHP); Motion to Seal
                          Equity Trust’s Opposition to Plaintiffs’ Motion to Amend

      Dear Judge Parker:

              We represent Defendant TMF Curaçao N.V. (“Equity Trust”) in the referenced action.
      Pursuant to Paragraph III(d) of Your Honor’s Individual Practices in Civil Cases, we respectfully
      seek leave to file under seal Equity Trust’s Memorandum of Law in Opposition to Plaintiffs’
      Motion to Amend, which responds to papers that Plaintiffs have sought leave to file under seal.

              By way of background, Plaintiffs filed a Motion to Amend on May 21, 2021. (ECF 436.)
      Plaintiffs have sought permission to file the papers supporting that motion (ECF 437, 438) under
      seal on the ground that they reference or constitute other parties’ discovery materials that had
      been designated as confidential. (ECF 435.) While Equity Trust takes no position on the
      propriety of Plaintiffs’ sealing request, out of an abundance, Equity Trust seeks to file its
      opposition brief under seal as it references, describes, summarizes and responds to the same
      documents at issue in Plaintiffs’ moving papers.

                                                        Respectfully submitted,

                                                          /s/ Susan L. Saltzstein

                                                        Susan L. Saltzstein

      cc:          All counsel of record (by ECF)

                                                                                    Date: June 9, 2021
